


Exhibit 10.34

 

[g292472km01i001.jpg]

 

RETENTION AWARD AND NON-COMPETE AGREEMENT

 

This Retention Award and Non-Compete Agreement (this “Agreement”) is made and
entered into as of December 17, 2012, by and between Dick’s Sporting Goods, Inc.
and Timothy E. Kullman (“Executive”).   In consideration of the promises in this
Agreement, and for other good and valuable consideration, the parties hereto
agree as follows:

 

1.            Definitions.  As used in this Agreement, the following defined
terms shall have the respective meanings set forth below.

 

(a)          Company.  The Company shall mean Dick’s Sporting Goods, Inc. and
any entity that controls, is under common control with or is controlled by
Dick’s Sporting Goods, Inc., which includes, without limitation, Golf Galaxy,
LLC.

 

(b)          Company Employee.  For purposes of Section 5(a)(ii) of this
Agreement, a Company Employee shall mean any person who is an employee of the
Company at any time during the period commencing three (3) months prior to the
Termination Date and ending on the last day of the Restrictive Period.

 

(c)          Effective Date.  The Effective Date shall mean the eighth day
following Executive’s execution this Agreement, as long as it is not revoked
prior to the eighth day.

 

(d)          Inventions.  The term Inventions shall include, but not be limited
to, inventions, products, discoveries, improvements, processes, formulae,
manufacturing methods or techniques, designs, devices, apparatuses, practices,
content, creative works of authorship, computer programs or databases or styles,
whether or not patentable or copyrightable.

 

(e)          Proprietary or Confidential Information.  The term Proprietary or
Confidential Information shall include, but not be limited to, any and all
information in whatever form, whether written, electronically stored, orally
transmitted or memorized pertaining to:  any trade secret; confidential or
non-public information (including, but not limited to, any materials or
information the Company designates as being proprietary or confidential);
knowledge or data, whether of a technical or commercial nature; sales or
production records or data; long and short term goals; license arrangements and
terms; confidential matters concerning private brand offerings; records;
ledgers; business correspondence; memoranda and other records databases;
programs; product or service pricing and pricing policies; business development
plans; products and technologies; designs; product tests; manufacturing costs;
sales and marketing plans; research and development plans; formulas; Inventions;
trademarks; patents and patent filings; technical information; copyrighted
material; financial statements; financial plans or other financial information;
tax or tax information; proprietary software; personnel information and files;
engineering and tooling records and data; managerial and operational policies;
ideas; plans; methods; practices and procedures; vendor and/or supply
arrangements; techniques; vendor or supplier lists; marketing strategies;
customer lists; customer records and other information regarding customers;
other confidential business information related to the conduct or strategy of
the business of the Company; and other information relating to the business of
the Company that is not known generally to the public or in the industry.

 

--------------------------------------------------------------------------------


 

(f)           Releasees.  Releasees means the Company; the present or former
directors, members, officers, shareholders, employees, affiliates, agents and
advisors (including attorneys) of each entity constituting the Company; and the
current or former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of any of the entities
constituting the Company.

 

(g)          Restricted Area.  The Restricted Area shall mean any area within
the United States and/or in any other country in which the Company conducts
retail operations or has plans to conduct retail operations within eighteen (18)
months following the Termination Date.

 

(h)          Restrictive Period.  The Restrictive Period shall mean the time
period beginning on the Effective Date and continuing until eighteen (18)
consecutive months from the Termination Date.

 

(i)            Retirement Date.  The Retirement Date shall mean April 5, 2013 or
such later date as is deemed necessary to reasonably effect the transition of
Executive’s responsibilities to a successor, as determined by the Company in its
sole discretion.

 

(j)            Sporting Goods Provider.  Sporting Goods Provider shall mean any
of the following:

 

(i)            Any entity listed on Appendix A, regardless of whether such
entity falls within the other categories listed in this definition;

 

(ii)           Any entity that sells direct to consumers through 15 or more
stores and has a total product mix of more than 50% Sporting Goods as measured
either by product count or by sales; for purposes of this definition “Sporting
Goods” includes each of the following:  (A) hard or soft line sporting goods and
equipment (including, without limitation, team sports goods and equipment,
bicycles and exercise equipment); (B) sports or athletic footwear or apparel;
(C) hunting, fishing, camping or outdoor apparel, gear, accessories, equipment
or other products (including, without limitation, long guns/hunting rifles and
ammunition); and (D) golf clubs, golf equipment, golf apparel, golf accessories
or golf services;

 

(iii)          Any entity that sells direct to consumers through the Internet
and/or catalogs, and has a total product mix of more than 50% Sporting Goods as
measured either by product count or by sales;

 

(iv)         Any entity that employs or retains Executive to perform services
materially related to Sporting Goods and has aggregate sales to consumers
through any combination of stores, the Internet and/or catalogs in excess of
$500 million per year;

 

(v)          Any entity (A) from or to which the Company licenses a brand for
the purpose of manufacturing and/or distributing products or (B) that supplies
products to the Company if the Company’s sales of such entity’s products are in
excess of $20 million per fiscal year (as measured in the Company’s most
recently completed full fiscal year as of the Termination Date);

 

(vi)         Any brokerage firm or similar entity that, within the one (1) year
period prior to the Termination Date, has represented or otherwise provided real
estate brokerage or similar

 

2

--------------------------------------------------------------------------------


 

services to the Company or, to employee’s knowledge after due inquiry, to any
entity covered by clause (i) or (ii) above; and

 

(vii)        With respect to each entity identified above in clauses (i) through
(vi), (A) its successors and assigns (whether by sale, merger, consolidation,
name change, or otherwise), (B) any entity that controls, is under common
control with or is controlled by such entity and (C) any division, affiliate,
subsidiary or franchisee of any such entity or of any entity covered by the
immediately foregoing clauses (A) and (B); further, for purposes of any sales
determinations or store counts required by this definition, the sales and stores
of the entities covered by the immediately foregoing clauses (A), (B) and (C)
shall be aggregated with those of the entities identified above in clauses (i)
through (vi).

 

(k)          Termination Date.  The Termination Date shall mean the date
Executive separates employment with the Company for any reason (including the
Retirement Date).

 

(l)            Termination For Cause. Termination for Cause shall mean a
termination by the Company as a result of (1) substantial intentional failure to
perform Executive’s duties as an employee, (2) any breach of Executive’s
fiduciary duty or duty of loyalty to the Company, (3) conviction of a felony or
fraud, (4) willful and/or gross misconduct in the performance of Executive’s
duties to the Company, (5) violation of any material company policy including
any unauthorized use or disclosure of confidential information or trade secrets
of the Company or any violation of the Company’s Policy on Insider Trading, (6)
conduct (through act or omission) that brings the Company into substantial
public disgrace or disrepute, or, (7) failure to report to or perform for work
for any significant period of time, other than for reasons of medical and
approved personal excuses.

 

2.            Current Employment.

 

(a)          Executive is employed as Executive Vice President – Finance,
Administration and Chief Financial Officer.  Executive is employed on an “at
will” basis.  Either the Company or Executive may terminate Executive’s
employment at any time, with or without cause.  Nothing herein shall be
understood as modifying or otherwise altering Executive’s at-will relationship
or in any other way creating a contract of employment for a definite term.

 

(b)          The parties previously entered into a Non-Compete Agreement for New
Employees (the “Non-Compete Agreement”) relating to, among other things,
confidentiality obligations and non-compete and non-solicitation restrictions
applicable to Executive.  The parties acknowledge and agree that the Non-Compete
Agreement is binding and enforceable on the parties and remains in full force
and effect until the Effective Date.  From and after the Effective Date, the
Non-Compete Agreement shall be superseded in its entirety by this Agreement (but
only with respect to the period from and after the Effective Date).

 

3.            Retirement Intent and Retention Agreement.

 

(a)          It is Executive’s intent to retire on or about April 5, 2013 and
Executive hereby notifies the Company of his intention to retire.  Prior to the
Retirement Date, Executive agrees to submit his resignation as an Officer of the
Company, effective on the Retirement Date, by execution and delivery of a
resignation letter to the Chief Executive Officer of the Company.

 

3

--------------------------------------------------------------------------------


 

(b)          Executive agrees to remain employed as Executive Vice President –
Finance, Administration and Chief Financial Officer or in such other capacity as
may be designated by the Company through and including the Retirement Date.

 

4.            Retention Bonus Payment.

 

(a)          Subject to the terms and conditions stated herein, the Company
agrees that Executive will receive a Retention Bonus in the amount of Seven
Hundred and Fifty Thousand Dollars and No Cents ($750,000.00) (the “Retention
Bonus”).  The Retention Bonus shall be paid in a single lump sum to Executive on
the next regular Company payday following the Effective Date.  The Retention
Bonus payment is intended as an incentive for and in consideration of Executive
continuing employment with the Company through the Retirement Date.  The Company
will withhold any and all applicable taxes from the Retention Bonus payment.

 

(b)          For the avoidance of doubt, the Retention Bonus shall be in
addition to any performance incentive bonus award to which Executive may be
entitled under the Company’s Performance Incentive Plan for Fiscal Year 2012. 
If Executive’s Termination Date occurs after the end of the Company’s fiscal
year 2012 and the Company achieves its performance targets for company-wide
metrics, the Company shall pay Executive the total amount of the performance
incentive bonus award earned by Executive prior to the Termination Date under
the Company’s Performance Incentive Plan for Fiscal Year 2012.  The final amount
of the performance incentive bonus award will be based on the Company’s audited
financial statements for Fiscal Year 2012 and is subject to the approval of the
Compensation Committee of the Company’s Board of Directors.  Subject to the
foregoing, such performance incentive bonus award shall be paid to Executive at
a time determined by the Company in the ordinary course of business but no later
than seventy-five (75) days after the last day of Fiscal Year 2012.

 

5.            Covenants Regarding Competition and Employees.

 

(a)          During the Restrictive Period, Executive specifically agrees that
Executive shall not:

 

(i)            Directly or indirectly, own, manage, control, aid, assist,
participate in, be a consultant to, render services for, accept a position with,
be employed by, or otherwise be involved in any manner with the ownership,
management, operation or control of any Sporting Goods Provider that conducts
operations anywhere in the Restricted Area; or

 

(ii)           Induce, solicit or assist in any way in encouraging, directly or
indirectly, any person who is a Company Employee to terminate such employment
relationship, otherwise assist in the recruitment of a Company Employee to
accept employment or an engagement with another entity or hire or otherwise
retain the services of a Company Employee.

 

(b)          Executive acknowledges that the Restricted Area is reasonable
because of the Company’s business, its customers and the products that it sells,
where it sells them and how it sells them, including without limitation that the
Company’s sales are not limited by state boundaries, the Company competes with
entities offering products for sale via the Internet and catalog, and the
Company conducts or intends to conduct retail operations throughout the United
States and in the

 

4

--------------------------------------------------------------------------------


 

future expects to conduct retail operations in additional jurisdictions.  If a
court of competent jurisdiction determines that one or more of the provisions of
Sections 1 or 5 of this Agreement are so broad as to be unenforceable, then such
provision shall be deemed to be reduced in scope or length, as the case may be,
to the extent required to make this Section 5 enforceable.  If Executive
violates the provisions of this Section 5 (as written or as so reduced in
scope), the Restrictive Period shall be extended by that number of days that
equals the aggregate number of days of Executive’s violation of this Section 5.

 

(c)          Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation that
is publicly traded.

 

6.            Confidentiality; Nondisclosure of Information; Inventions;
Non-Disparagement.

 

(a)          Except as expressly permitted by the Company in writing, Executive
shall not at any time disclose to any person or entity or use for Executive’s
own benefit or for the benefit of any person or entity other than the Company,
any Proprietary or Confidential Information disclosed to, obtained by or
developed by Executive during Executive’s employment by the Company.

 

(b)          Executive is aware of the restrictions imposed by federal and state
securities laws on a person possessing material, non-public information.
 Executive further acknowledges that the disclosure of any material, non-public
information to another person who would or does conduct trades in any securities
of an issuer while in possession of any material, non-public information with
respect to that issuer is a violation of law, which could subject Executive and
persons to whom the information was disclosed to civil and criminal penalties
under the securities laws of the United States.

 

(c)          Any and all Inventions made, developed or created by Executive,
alone or in conjunction with others, during regular hours of work or otherwise,
during Executive’s term of employment by the Company, that may be directly or
indirectly useful in or related to the business of, or tests being carried out
by, the Company, are the exclusive property of the Company.  Executive hereby
assigns all Inventions to the Company and will, upon the Company’s request,
whether before or after the Termination Date, execute all documents necessary or
advisable in the opinion of the Company or its counsel to direct issuance of any
type of intellectual property right to the Company with respect to Inventions
that are the exclusive property of the Company under this Section 6(c) or to
vest in the Company title to such Inventions.  The expense of securing any such
intellectual property right shall be borne by the Company.  Executive will keep
confidential and will hold for the Company’s sole benefit any Invention that is
to be the Company’s exclusive property under this Section 6(c) for which no
intellectual property right is issued.

 

(d)          Executive agrees that the existence, negotiation, terms and
conditions of this Agreement are confidential.  Except as expressly permitted by
the Company in writing, and except for disclosures to Executive’s legal and
financial advisors and members of Executive’s immediate family, Executive shall
not disclose, directly or indirectly, to any person or entity, this Agreement,
the existence or nature hereof, or the terms or conditions set forth herein, or
the circumstances surrounding Executive’s separation from the Company, and
Executive shall take reasonable steps necessary or appropriate to cause the
members of Executive’s family and Executive’s advisors to abide by such
disclosure restriction.  Notwithstanding the foregoing, Executive (i) may
disclose the existence, nature and terms of this Agreement if such disclosure is
compelled by applicable law or governmental

 

5

--------------------------------------------------------------------------------


 

regulation or as may be necessary to enforce the terms of this Agreement, and
(ii) shall disclose the restrictive covenants set forth in Section 5 of this
Agreement to prospective employers of Executive, provided, that prior to a
proposed disclosure under either (i) or (ii), Executive must notify the Company
in advance and in writing, as soon as Executive is aware that disclosure is or
may be required or appropriate, of the nature of any such proposed disclosure
and the persons or entities to which such disclosure is proposed to be made. 
Further, the parties understand that certain financial and other terms of this
Agreement have been disclosed through the Company’s filing of a Form 8-K with
the United States Securities and Exchange Commission.   Such publicly disclosed
terms shall not be subject to the confidentiality obligations stated herein.

 

(e)          Executive represents and warrants that Executive has not made any
disparaging or negative comments about the Company.  Further, Executive shall
not make any disparaging or negative comments about the Company and shall take
reasonable steps necessary or appropriate to cause the members of Executive’s
family and Executive’s advisors to abide by such disclosure restriction.  This
provision does not prohibit Executive from (i) providing truthful testimony in
response to compulsory legal process, (ii) participating in any investigation or
inquiry by a governmental agency acting within the scope of its statutory or
regulatory jurisdiction or (iii) making truthful statements in connection with
any claim permitted to be brought by Executive under Section 8(e).

 

7.            Breach by Executive.

 

(a)          Subject to the remainder of this Section 7(a), Executive agrees
that if Executive breaches Section 5 of this Agreement at any time, or if
Executive’s employment with the Company is terminated prior to April 5, 2013,
(i) by the Company in a Termination For Cause or (ii) by Executive for any
reason (other than on account of death or disability), Executive shall
immediately repay the amount of the Retention Bonus payment, net of any
withholding for taxes, made pursuant to Section 4 of this Agreement.  In the
event of breach of Section 5 of this Agreement or a Termination For Cause,
Executive shall be obligated to repay the full amount of the Retention Bonus
payment.  In the event of a termination by Executive prior to April 5, 2013,
Executive shall be obligated to repay a prorated portion of the Retention Bonus
payment, calculated as follows:

 

Repayment Amount = Retention Bonus x

Number of days between

Termination Date and April 5, 2013

Number of days between

Effective Date and April 5, 2013

 

Executive will make the payment to the Company in the form of cash or a
certified check made payable to the Company within ten (10) business days of a
demand by the Company for such payment.  The Company shall have the right to
offset any bonus payment, other compensation or other funds due to Executive
from the Company by any outstanding obligation of Executive to the Company.  For
the avoidance of doubt, if the Company terminates Executive’s employment for
reasons other than a Termination For Cause, Executive shall not be obligated to
repay the Retention Bonus.

 

(b)          Both parties hereto recognize that the obligations of Executive
under this Agreement are special, unique and of extraordinary character and if
Executive hereafter fails to comply with the restrictions and obligations
imposed upon Executive under this Agreement, the Company will not have an
adequate remedy at law.  It is agreed that under such circumstances, the
Company, in addition to the right to repayment of the Retention Bonus payment
and any other rights that it may

 

6

--------------------------------------------------------------------------------

 

have, shall be entitled to injunctive relief to enforce any such restrictions
and obligations without the necessity of the Company to post a bond, and that in
the event any actual proceedings are brought in equity to enforce any such
restriction or obligation, Executive shall not raise as a defense that there is
an adequate remedy at law.  In the event the Company obtains an injunction,
order, decree or other relief, in law or in equity, Executive shall be
responsible for reimbursing the Company all costs associated with obtaining the
relief, including reasonable attorneys’ fees and expenses and costs of suit. 
Nothing in this Agreement shall be construed to prohibit the Company from
pursuing any other available remedies for any such failure or threatened
failure, including without limitation termination of payments and recovery of
damages from Executive.

 

(c)        Executive will provide the Company with such information as the
Company may from time to time reasonably request to determine Executive’s
compliance with Sections 5 and 6 of this Agreement.  Executive authorizes the
Company or its agents to contact Executive’s future employers and other persons
or entities with which Executive has any business relationship to determine
Executive’s compliance with this Agreement or to communicate the contents of
Sections 5 and 6 of this Agreement to such employers and other persons or
entities.  Executive releases the Company from all liability for any damage
arising from any such contacts or communications.  The foregoing is in addition
to, but not in lieu of, any and all rights the Company may have at law or in
equity in the event of a breach of this Agreement by Executive.

 

8.         Release and Waiver of Claims.

 

(a)        Executive, on behalf of Executive and Executive’s heirs, executors,
administrators, successors, assigns and trustees, irrevocably and
unconditionally releases, acquits and forever discharges Releasees of and from
any and all charges, complaints, claims, actions, suits and debts, of whatever
nature, whether known or unknown, that Executive now has, may have, or claims to
have, or that Executive at any prior time had or claimed to have against the
Company or any of the other Releasees, arising out of any matter or event
occurring or accruing on or before the Effective Date, including, but not
limited to, any claims arising from or during Executive’s employment with any
Releasee, related to Executive’s employment with any Releasee, and/or as a
result of Executive’s separation from employment with any Releasee.

 

(b)        The release and waiver set forth in Section 8(a) includes, but is not
limited to, any claims arising under any federal, state or local statutes,
regulations, ordinances or common laws, specifically including, but not limited
to (and in each case as it may have been amended):  the Age Discrimination in
Employment Act; the Older Workers’ Benefit Protection Act; the Civil Rights Act
of 1964; the Civil Rights Act of 1991; the Family and Medical Leave Act;
Sections 1981 through 1988 of Title 42 of the United States Code; the Executive
Retirement Income Security Act of 1974; the Americans with Disabilities Act of
1990; the Occupational Safety and Health Act; the Equal Pay Act of 1963; the
Consolidated Omnibus Budget Reconciliation Act of 1985; the Health Insurance
Portability and Accountability Act of 1996; the Pennsylvania Human Relations
Act; the Pennsylvania Minimum Wage Act; the Pennsylvania Whistleblower Law; the
Pennsylvania Equal Pay Law, the Pennsylvania Wage Payment and Collection Law;
and any common law claims, including but not limited to those alleging wrongful
discharge, intentional or negligent infliction of emotional distress, breach of
contract, promissory or equitable estoppel, discrimination, defamation, invasion
of privacy, negligence, breach of duty and/or claims for attorney’s fees,
punitive, compensatory and liquidated damages, expenses or costs. This release
is intended to be a general release and excludes only those claims under any
statute

 

7

--------------------------------------------------------------------------------


 

or common law that Executive is legally barred from releasing.  Executive is
advised to seek independent legal counsel if Executive seeks clarification on
the scope of this release.

 

(c)        Executive releases and discharges Releasees not only from any and all
such claims or causes of action that Executive could make on Executive’s own
behalf, but also those that may or could be brought by any person or entity on
Executive’s behalf, and Executive specifically waives any right to become and
promises not to become a member of any class in any proceeding or case in which
any such claim or cause of action against Releasees may arise, in whole or in
part, from any matter or event occurring or accruing on or before the Effective
Date.

 

(d)        Executive represents and warrants that Executive has not filed and
will not file any charges, complaints, claims or actions against the Company or
any of the other Releasees, based on any matter or event occurring or accruing
on or before the Effective Date.  Executive further represents that Executive
has not previously assigned or transferred or purported to have assigned or
transferred, nor will Executive assign or transfer or purport to assign or
transfer in the future, to any person or entity, any claim released by Executive
under this Agreement or any portion thereof or interest therein.

 

(e)        The release and waiver set forth in this Agreement does not prohibit
Executive from filing an administrative charge of alleged discrimination with
the Equal Employment Opportunity Commission.  However, Executive waives any
right to monetary or other recovery should any federal, state or local
administrative agency pursue any claim on Executive’s behalf relating in any way
to Executive’s employment with any Releasee, to Executive’s separation from
employment with any Releasee, or to any of the claims that are otherwise subject
to the release and waiver of claims set forth in this Agreement.  By signing
this Agreement, Executive does not waive Executive’s right to seek a judicial
determination of the validity of Executive’s release of rights arising under the
Age Discrimination in Employment Act.

 

(f)        The release and waiver set forth in this Agreement is in exchange for
valuable consideration that Executive would not otherwise be entitled to
receive.

 

(g)        Upon receipt of the consideration to which Executive is entitled in
accordance with the terms and conditions of this Agreement, Executive will have
received complete satisfaction of any and all claims, whether known, suspected,
or unknown, that Executive has, may have or has had against Releasees arising on
or before the Effective Date.  Executive waives any and all relief not
explicitly provided for herein.

 

(h)        The release, waiver and other provisions of this Agreement do not
diminish or otherwise adversely impact any vested benefits to which Executive
might be entitled pursuant to any employee benefit plan maintained by the
Company.  Executive’s rights with respect to the exercise of any Company stock
options granted to Executive or the ownership rights of any restricted stock
issued to Executive, shall be governed by the agreement/award documentation
under which the grants were made and the Company’s Amended and Restated 2002
Stock and Incentive Plan or 2012 Stock and Incentive Plan.  Any amounts or
assets held by Executive in the Dick’s Sporting Goods Officers’ Supplemental
Savings Plan shall be governed by such plan and related documents as such
materials may be amended from time to time.

 

8

--------------------------------------------------------------------------------


 

9.         Return of Property and Cooperation

 

(a)        All documents and other property that relate to the business of the
Company are the exclusive property of the Company, even if Executive authored or
created them.  Executive represents and warrants that Executive will return to
the Company on or before the Termination Date any and all such documents and
property, including, but not limited to, electronic and paper documents,
software, equipment (including, but not limited to, mobile devices, computers
and computer-related items), and all other materials or other things (including,
but not limited to, identification and keys) in Executive’s possession, custody
or control, as well as all copies and derivatives, in whatever form.  Executive
further represents and warrants that Executive will not retain any such
documents and property, or any copies or derivatives thereof, in whatever form.

 

(b)        At the Company’s request, Executive shall be reasonably available to
the Company and cooperate with the Company with respect to the investigation,
defense or prosecution of matters that relate to any threatened, present or
future claims or proceedings that involve the Company or the other Releasees and
about which Executive reasonably may have knowledge.  Executive acknowledges
that providing such cooperation may include, without limitation, providing
declarations, affidavits or statements, meeting with attorneys and other Company
representatives to prepare for depositions or testimony and giving depositions
and testimony.  The Company shall pay Executive’s reasonable costs and expenses
incurred in connection with Executive’s performance of Executive’s obligations
under this Section 9(b) at the request of the Company.

 

(c)        Executive will promptly complete and return any director and officer
questionnaire or provide similar information as may be requested by the Company
in connection with filings to be made by the Company with the Securities and
Exchange Commission and/or the NYSE Euronext.

 

10.       Incentive Compensation Clawback.  Executive understands and agrees
that incentive compensation paid to him anytime during the time he served as the
Executive Vice President – Finance, Administration and Chief Financial Officer
may be subject to clawback solely to the extent required by applicable law or
any applicable securities exchange listing standards, including, but not limited
to the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as determined by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Such clawback may include
forfeiture, repurchase, reimbursement and/or recoupment of compensation,
including the retention bonus payment, and will be determined by the Committee.

 

11.       Construction and Interpretations.

 

(a)        If any provision of this Agreement is conclusively determined to be
prohibited or unenforceable in any jurisdiction, such provision shall be
ineffective to the extent of such prohibition or unenforceability without
affecting, impairing or invalidating the remaining provisions hereof or the
enforceability thereof in such jurisdiction or the validity or enforceability of
any provision hereof in any other jurisdiction.  If, for any reason, Section 5
or 6 of this Agreement is found to be wholly null and void or unenforceable,
then the parties agree that the Non-Compete Agreement’s post-employment
restrictions shall remain valid and enforceable beyond the Effective Date.

 

9

--------------------------------------------------------------------------------


 

(b)        This Agreement is a fully integrated contract and sets forth the
entire agreement between the parties with respect to the terms of Executive’s
separation from the Company, including the financial terms and the terms of
Executive’s release of and waiver of claims against the Company and the other
Releasees.  Subject to Sections 2(b) and 11(a), this Agreement fully supersedes
any and all prior agreements or understandings between the parties. This
Agreement shall be binding upon the parties hereto and their respective heirs,
successors and assigns and may not be modified except in writing signed by both
the Company and Executive.  This Agreement or any right or obligation hereunder
shall not be assignable or transferable by Executive, and any such purported
assignment or transfer shall be null and void.  This Agreement or any right or
obligation hereunder shall be assignable or transferable by the Company, whether
by operation of law or otherwise.

 

(c)        The waiver by either party of the other party’s breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach by the other party of the same or a different provision.

 

(d)        Except as set forth in Section 8 of this Agreement or as otherwise
expressly set forth in this Agreement, this Agreement is not intended to and
shall not be construed to give any person or entity other than the parties
signatory hereto any interest or rights (including, without limitation, any
third party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.

 

(e)        This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to the
principles of conflicts of law. Executive irrevocably submits to the personal
and exclusive jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of, or relating to, this
Agreement (whether such action arises under contract, tort, equity or
otherwise). Executive irrevocably waives any objection that Executive now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in such courts.  Jurisdiction and venue of all such
causes of action shall be exclusively vested in the United States District Court
for the Western District of Pennsylvania or the Court of Common Pleas of
Allegheny County, Pennsylvania.  Executive irrevocably waives Executive’s right
to object to or challenge the above selected forum on the basis of inconvenience
or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or similar state or
federal statutes.

 

(f)        The Retention Bonus payment contemplated under this Agreement is
intended to be exempt from Section 409A of the Internal Revenue Code
(“Section 409A”).  Notwithstanding any provision of this Agreement to the
contrary, Section 409A may impose upon Executive certain taxes or other charges
for which Executive is and shall remain solely responsible, and nothing
contained in this Agreement shall be construed to obligate the Company or any
other Releasees for any such taxes or other charges, and in no event shall the
Company or any other Releasees have any liability to Executive (or any other
person) due to the failure of this Agreement or any payment hereunder to satisfy
the requirements of Section 409A or any other applicable law.

 

12.       Jury Trial Waiver.  In consideration of this Agreement, and the
consideration provided under it, Executive irrevocably and unconditionally
agrees not to elect a trial by jury and knowingly, intelligently and voluntarily
waives all rights Executive has or may have had, but for this Agreement,

 

10

--------------------------------------------------------------------------------


 

to trial by jury in any proceeding, dispute, controversy or claim arising from
or related to this Agreement.

 

13.       Reasonable Opportunity to Review.

 

(a)        Executive acknowledges that Executive has carefully read and fully
understands the provisions of this Agreement, that Executive has had a full and
fair opportunity to consider the terms of this Agreement (including the release
and waiver of claims set forth herein) for a reasonable period of time, and that
Executive’s acceptance of the terms of this Agreement is both knowing and
voluntary.

 

(b)        Executive is hereby advised to consult with a lawyer of Executive’s
choosing, and Executive hereby acknowledges that Executive understands that
right and has had an opportunity to consult with a lawyer of Executive’s
choosing regarding Executive’s lawful remedies and rights as well as the meaning
and significance of the terms of this Agreement.

 

(c)        Executive represents and acknowledges that in executing this
Agreement Executive does not rely and has not relied upon any representation or
statement made by the Company or by any of the other Releasees with regard to
the subject matter, basis or effect of this Agreement or otherwise, except any
representation or statement expressly set forth herein.

 

(d)        Executive confirms that Executive has been given 21 days to consider
the terms of this Agreement before signing this Agreement.  If Executive
executes this Agreement prior to the expiration of the 21-day period, Executive
acknowledges that Executive does so solely because Executive already fully and
carefully considered this Agreement before signing it.  If the terms or form of
this Agreement are revised or modified prior to the expiration of such 21-day
period, such revision or modification shall not restart that 21-day period.

 

(e)        Executive may revoke the release and waiver of claims under the Age
Discrimination in Employment Act by delivering a written revocation to Kathryn
Sutter, Senior Vice President of Human Resources, Dick’s Sporting Goods, Inc.,
345 Court Street, Coraopolis, PA 15108, within 7 days after executing this
Agreement.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE

OF ALL KNOWN AND UNKNOWN CLAIMS.

 

By signing below, each party evidences their intent to be legally bound by this
Agreement.

 

 

 

DICK’S SPORTING GOODS, INC.

 

 

 

/s/Timothy E. Kullman

 

By /s/ Kathryn Sutter

Timothy E. Kullman

 

Kathryn Sutter, Senior Vice President of Human Resources

 

 

 

Dated:  December 17, 2012

 

Dated:  December 17, 2012

 

11

--------------------------------------------------------------------------------


 

Appendix A*

 

 

·                  Academy, Ltd.

·                  Bass Pro, Inc. and Bass Pro Outdoor World, L.L.C.

·                  Big 5 Sporting Goods Corporation

·                  Bob’s Stores Corp.

·                  Cabela’s Incorporated

·                  Canadian Tire Corporation, Limited

·                  City Sports, Inc.

·                  Dunham’s Athleisure Corporation (Dunham’s Sports)

·                  Eastern Mountain Sports, Inc. (EMS)

·                  Edwin Watts Golf Shops, LLC

·                  Foot Locker, Inc. (Foot Locker, Lady Foot Locker, Kids Foot
Locker, Footaction, Champs Sports, Eastbay and CCS)

·                  Gander Mountain Company

·                  Golf & Tennis Pro Shop, Inc. (PGA Superstores)

·                  Golfsmith International, Inc. (including Golf Town)

·                  GSI Commerce, Inc.

·                  Henry Modell & Company, Inc. (Modell’s)

·                  Hibbett Sports, Inc.

·                  L.L. Bean, Inc.

·                  Michigan Sporting Goods Distributors Inc. (MC Sports)

·                  OSC Sports (Olympia Sports)

·                  Recreational Equipment, Inc. (REI)

·                  Scheels All Sports, Inc.

·                  Sport Chalet, Inc.

·                  Sportsman’s Warehouse, Inc.

·                  The Finish Line, Inc.

·                  The Forzani Group, Ltd. (Sport Chek, Sport Mart, Atmosphere,
National Sports, Athletes World, Hockey Experts, Sports Experts, Intersport,
Nevada Bob’s Golf, Fitness Source, S3, The Tech Shop, and Pro Hockey Life)

·                  The Sports Authority, Inc.

·                  UFA Holdings, Inc. (Wholesale Sports Outdoor Outfitters)

·                  Worldwide Golf Enterprises, Inc. (Roger Dunn Golf Shops, The
Golf Mart and Van’s Golf Shop)

 

*  As described in the definition of “Sporting Goods Provider,” this list
includes, with respect to each entity listed above, (A) its successors and
assigns (whether by sale, merger, consolidation, name change, or otherwise),
(B) any entity that controls, is under common control with or is controlled by
such entity and (C) any division, affiliate, subsidiary or franchisee of such
entity or of any entity covered by the foregoing clauses (A) and (B).

 

12

--------------------------------------------------------------------------------
